         Case 8:19-cv-02009-PWG Document 90 Filed 12/31/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                GREENBELT DIVISION




JACOB DEVINE, Individually and on Behalf           Case No. 8:19-cv-02009-TDC
of All Others Similarly Situated
                                                   JOINT STATUS REPORT BY
                   Plaintiff,                      PLAINTIFF JACOB DEVINE AND
                                                   DEFENDANTS BETHESDA
v.                                                 SOFTWORKS LLC, BETHESDA
                                                   SOFTWORKS, AND ZENIMAX MEDIA
BETHESDA SOFTWORKS LLC,                            INC.
BETHESDA SOFTWORKS, and ZENIMAX
MEDIA INC.,

                   Defendants.


       As ordered by the Court (ECF No. 81), Plaintiff Jacob Devine and Defendants Bethesda

Softworks LLC, Bethesda Softworks, and ZeniMax Media Inc. (collectively “The Parties”) hereby

submit their joint report.

       On December 21, 2020 The Parties participated in a Settlement Conference before

Magistrate Judge Charles B. Day. The Parties did not settle this litigation at the Settlement

Conference. The Parties intend to discuss a new schedule for the case in January or February of

2021 and provide a proposed scheduling order for the Court’s consideration.



Dated: December 31, 2020                    Respectfully Submitted,



                                            /s/ Filippo Marchino

                                            Filippo Marchino, Esq. (Pro Hac Vice Granted)
                                            fm@xlawx.com
                                            Thomas E. Gray, Esq. (Pro Hac Vice Granted)
                                            tg@xlawx.com


                                               1
Case 8:19-cv-02009-PWG Document 90 Filed 12/31/20 Page 2 of 3



                           THE X-LAW GROUP, P.C.
                           625 Fair Oaks Ave., Suite 390
                           South Pasadena, CA 91030
                           Tel: (213) 599-3380
                           Fax: (213) 599-3370
                           Charles Gilman (Bar No. 26435)
                           cgilman@gblegalteam.com
                           H. Briggs Bedigian (Bar No. 27113)
                           Hbb@gblegalteam.com
                           GILMAN & BEDIGIAN, LLC
                           1954 Greenspring Drive, Suite 250
                           Timonium, MD 21093
                           Tel: (410) 560-4999
                           Fax: (410) 308-3116

                           Attorneys for Plaintiff
                           Jacob Devine, Individually and on Behalf of All
                           Others Similarly Situated




                           /s/ Margaret A. Esquenet
                           Margaret A. Esquenet (Bar No. 27775)
                           Anna B. Naydonov (Bar No. 21144)
                           FINNEGAN, HENDERSON, FARABOW,
                             GARRETT & DUNNER LLP
                           901 New York Avenue NW
                           Washington, D.C. 20001-4413
                           (202) 408-4000 (phone)
                           (202) 408-4400 (fax)
                           margaret.esquenet@finnegan.com
                           anna.naydonov@finnegan.com

                           Attorney for Defendants
                           Bethesda Softworks LLC, Bethesda Softworks, and
                           ZeniMax Media Inc.




                              2
        Case 8:19-cv-02009-PWG Document 90 Filed 12/31/20 Page 3 of 3



                             CERTIFICATE OF SERVICE

      I, Filippo Marchino, hereby certify that on December 31, 2020, the foregoing JOINT

STATUS REPORT BY PLAINTIFF JACOB DEVINE AND DEFENDANTS BETHESDA

SOFTWORKS LLC, BETHESDA SOFTWORKS, AND ZENIMAX MEDIA INC. was filed

and served using the Court’s CM/ECF system, upon:


                           Margaret A. Esquenet, Esq.
                            Anna B. Naydonov, Esq.
                            Sydney N. English, Esq.
          FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
                          901 New York Avenue NW
                         Washington, D.C. 20001-4413
                            (202) 408-4000 (phone)
                              (202) 408-4400 (fax)
                        margaret.esquenet@finnegan.com
                         anna.naydonov@finnegan.com
                         sydney.english@finnegan.com

                                Attorneys for Defendants
           Bethesda Softworks LLC, Bethesda Softworks, and ZeniMax Media Inc.



                                                      /s/ Filippo Marchino
                                                      Filippo Marchino




                                            3
